Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s filing of a certified English translation on 06/06/22 has rendered the previous grounds of rejection under 102 and 103 over Diaz-Gomez et al. (RSC Advances, 2016, 6, 70510) moot and these rejections have been withdrawn because this art no longer qualifies as prior art now that applicants have perfected their foreign priority date of 07/23/15, because the earliest date that can be considered for Diaz-Gomez et al (RSC Advances, 2016, 6, 70510) is 07/09/2016 which is later than applicant’s now perfected priority date of 07/23/15 and as such the 102 and 103 rejections of record are hereby withdrawn. Applicant’s submission of the supplemental amendments of the amended abstract and claims on 07/07/22 further places the claims in condition for allowance. Subsequent searching has not uncovered any additional art which would destroy the novelty or non-obviousness of the instant claims as applicant’s have demonstrated that their process steps, particularly the claimed step of depressurization with cooling through the addition of a compressed liquid at the claimed temperature (see step d) leads to matrices which are structurally different because they have a controlled porosity and improved consistency and is able to implanted because the matrices of the prior art made via the prior art methods which do not use the instantly claimed and disclosed cooling while depressurizing lead to uncontrolled pore expansion in Howdle and Sheridan and the resulting matrix is much more fragile and collapses upon manipulating with standard pincers or scalpels and cannot be suitably implanted (See applicant’s response filed 11/4/21 and figure from pg. 10). Thus, based on the fact that applicants have demonstrated that their claimed method steps lead to matrices which have different properties and characteristics from those of the prior art and the evidence provided in the response, on pg. 9-11, the instantly claimed system/matrix is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1 and 29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616